IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                         No. 73720-1-1
                      Respondent,
                                                         DIVISION ONE
               v.

                                                         UNPUBLISHED OPINION
 KEVIN E. INGALLS,
                                                         FILED: November 7, 2016
                      Appellant.


      Appelwick, J. — A jury convicted Ingalls of attempting to elude a police

vehicle. Ingalls argues that the prosecutor committed misconduct during closing

argument by referring to stricken evidence, shifting the burden of proof, and

commenting on the defendant's silence. He argues that the trial court insufficiently

responded to a question asked by the jury. He makes numerous other arguments

in a statement of additional grounds for review. We affirm.

                                      FACTS


      Washington State Patrol Trooper James Ramey observed a Ford Taurus

driving erratically on the freeway. When the trooper activated his lights, the Taurus

did not stop. Instead, it continued to drive between about 50 and 55 miles per

hour. The trooper pulled alongside the Taurus and signaled to the driver to pull
No. 73720-1-1/2




over. He observed the driver looking straight ahead. The driver then increased

speed to over 100 miles per hour. He clipped another vehicle while moving from

the freeway shoulder back to a traffic lane. He then took an exit, sped through a

stop light at around 90 miles per hour, and reentered the freeway. At this point,

the trooper terminated pursuit for safety reasons.

       Ingalls was charged with attempting to elude a police vehicle. The jury

found Ingalls guilty. Ingalls appeals.

                                   DISCUSSION

       Ingalls first argues that the prosecutor committed misconduct. Second, he

argues that the trial court failed to adequately respond to a question that the jury

asked during deliberations.    Finally, he presents a number of arguments in a

statement of additional grounds for review.

  I.   Prosecutorial Misconduct

       Ingalls argues that three of the prosecutor's statements during closing

argument constitute prosecutorial misconduct.1 A prosecutor has wide latitude in

closing argument to draw reasonable inferences from the evidence and to express

such inferences to the jury. State v. Hoffman, 116 Wash. 2d 51, 94-95, 804 P.2d 577

(1991). The defendant bears the burden of proving that the prosecutor's alleged

misconduct was both improper and prejudicial. State v. Emery, 174 Wash. 2d 741,

756, 278 P.3d 653 (2012).        The burden to establish prejudice requires the

defendant to prove that there is a substantial likelihood that the instances of

      1 Ingalls makes this same prosecutorial misconduct argument in additional
ground seven in his statement of additional grounds for review. This analysis also
addresses that argument.
No. 73720-1-1/3




misconduct affected the jury's verdict. State v. Thorqerson. 172 Wash. 2d 438, 442-

43, 258P.3d43(2011).

       The failure to object to an improper remark constitutes a waiver of error

unless it is so flagrant and ill-intentioned that it causes an enduring and resulting

prejudice that could not have been neutralized by an admonition to the jury. Id. at

443. Ingalls did not object to any of these statements. His argument on this issue

is therefore waived unless the remarks were flagrant, ill-intentioned, and

noncurable. See id.

       First, Ingalls argues that three of the prosecutor's comments referenced

evidence that the trial court had previously excluded. The trooper was the only

witness to testify at trial. He testified that immediately after terminating pursuit, he

looked up Department of Licensing (DOL) information on the owner of the Ford

Taurus. That information included the registered owner's photograph.2 The

defense objected to the trooper's use of the DOL information on hearsay grounds.

In response, the prosecutor told the court that it had intended to elicit testimony

about only the trooper's procedural steps in accessing the DOL information, and

not to elicit testimony about whom the photographed individual was. The court

decided to give a limiting instruction to the jury: "Thetestimony about the trooper's

procedural steps shall stand. But, to the extent that any testimony suggested that

the trooper received or saw information from the department of licensing specific

to this defendant, that testimony and information is stricken and the jury shall



       2The trooper also identified Ingalls as the driver in court, without use of
the Department of Licensing information.
No. 73720-1-1/4




disregard." (Emphasis added.) Then, during closing argument, the prosecutor

made three separate statements that Ingalls claims refer to stricken evidence.

First, the prosecutor stated that the trooper "looked at a photo." Second, he stated

that the trooper "who had the opportunity to observe him identified him twice."

Finally, he later stated that the trooper was "looking at things." Ingalls did not object

to any of these remarks.

       Ingalls now alleges that these remarks improperly referenced excluded

evidence. But, none of the statements at issue refer to the trooper's substantive

use of the photo (i.e., identification), which is the only portion of the testimony that

the trial court excluded. The prosecutor's remarks that "he looked at a photo" and

"he was there looking at things" comment only on what the trooper did, not the

substance of what he saw. These are precisely the "procedural steps" that the trial

court explicitly allowed to stand as evidence.

       Ingalls also argues that the statement that "[t]he person who had the

opportunity to observe him identified him twice" refers to the excluded evidence.

But, it is unclear to which two observations (or identifications) in the record that the

prosecutor was referring. The prosecutor may have been referring to the trooper's

observations of the driver while alongside him during the pursuit: once while the

driver was looking straight ahead without gesturing and once after the trooper

signaled him to pull over, while the driverwas waving his hand.3 Or, the prosecutor

3 With respect to this sequence, the trooper testified as follows:

       Q. So, your passenger side is on the Taurus's driver's side?
       A. Yes.
       Q. Can you see through your windows?
No. 73720-1-1/5




may have been referring to the trooper's two separate in-court observations and

identifications of Ingalls as the driver of the vehicle. Or, the prosecutor could also

have been referring to any combination of those four observations. The record

does not make clear that the prosecutor was referring to the excluded DOL

identifying information. An objection would have allowed the trial court to clarify

this reference and, if necessary, instruct the jury, but Ingalls did not object. Ingalls

has not carried his burden to establish that the prosecutor violated the trial court's

ruling, let alone made remarks that were flagrant, ill-intentioned, and noncurable.

        Second, Ingalls argues that the prosecutor shifted the burden of proof and

commented on Ingalls's silence.4 During closing argument, the prosecutor told the

jury that "[i]t's whether the defendant did it. And the unrefuted testimony is, yes,

of course he did." But, stating that evidence was "unrefuted" is not related to

burden allocation.     A prosecutor is entitled to comment on the amount and

persuasiveness of the prosecution's evidence relative to the defense's evidence.

See State v. Jackson, 150 Wash. App. 877, 885-86, 209 P.3d 553 (2009) ("The mere

mention that defense evidence is lacking does not constitute prosecutorial

misconduct or shift the burden of proof to the defense."); State v. Osman, 192 Wn.


        A. Yes.
        Q. What do you see?
        A. I see a white male with a baseball cap driving the car looking
           straight ahead.

        Q. And when you look and see that person and you make the motion,
             does he respond?
        A. He did. He was still just looking straight forward and then he just
           started waving his hand in that kind of a motion. (Indicating.)
        4 Ingalls chose not testify. Trooper Ramey was the only witness who
testified.
No. 73720-1-1/6




App. 355, 367, 366 P.3d 956 (2016) ("[A] prosecutor is entitled to point out the

improbability or lack of evidentiary support for the defense theory of the case.").

Here, the prosecutor merely noted that his witness's testimony is the only

testimony that the jury heard. This comment did not shiftthe burden of proof.

        Nor did the prosecutor's "unrefuted" remark improperly comment on

Ingalls's right to remain silent. An improper comment on a defendant's silence

occurs when the State uses a defendant's silence as evidence of guilt or suggests

the silence was an admission of guilt. State v. Gregory. 158 Wash. 2d 759, 838,147

P.3d 1201 (2006V overruled on other grounds by State v. W.R., 181 Wash. 2d 757,

336 P.2d 1134 (2014). Neither occurred here. By stating that the evidence was

"unrefuted," the prosecutor was merely stressing his belief as to the weight of

evidence presented. He did not ask the jury to find the defendant guilty because

he was silent. The statement was therefore not improper. See State v. Slone. 133
Wash. App. 120, 127, 134 P.3d 1217 (2006) ("A mere reference to silence ... is

not necessarily an impermissible comment and, therefore, not reversible

constitutional error, absent a showing of prejudice.").

        Ingalls has not carried his burden to show that the prosecutor's conduct was

improper and prejudicial.

  II.   Supplemental Jury Instructions

        Ingalls next argues that the trial court failed to adequately supplement its

instructions in response to a jury question. The trial court has discretion to provide

the jurywith supplemental instructions. CrR 6.15(f); State v. Calvin. 176 Wn. App.

1,20, 316 P.3d 496 (2013). review granted in part on other grounds and remanded
No. 73720-1-1/7




to the trial court by 183 Wash. 2d 1013, 353 P.3d 640 (2015). We therefore review

the trial court's response to a jury question for abuse of discretion. See State v.

Becklin. 163 Wash. 2d 519, 530, 182 P.3d 944 (2008).

       During deliberations, the jury asked the court, "What specific part of Officer

Ramey's testimony regarding his procedure are we allowed to consider?" The

court consulted with counsel in open court.     Ingalls suggested an answer that

repeated what the court had orally instructed the jury in ruling on the objection to

the trooper's testimony.     But, the court adopted the State's suggestion, and

responded to the jury by stating, "The Court cannot comment upon the evidence,

and you are to apply the instructions previously given." Ingalls contends this

response was reversible error because it failed to adequately respond to the jury's

request for clarification.

       While we agree that the trial court could have responded by repeating its

prior instruction, we disagree that the court abused its discretion by not doing so.

During the trooper's testimony, Ingalls objected to the State's line of questioning

before the trooper provided an identification based on the DOL information. All of

the trooper's testimony that the jury heard regarding the DOL information was

therefore procedural in nature. Even if the jury was unsure as to what it could

consider, there was no substantive evidence in the record for it to improperly

consider.    Accordingly, the jury could not have been considering excluded

evidence, and Ingalls could not have suffered any prejudice from the court's

response. We find no abuse of discretion.
No. 73720-1-1/8



III.   Statement of Additional Grounds for Review

       Ingalls makes 10 arguments in a statement of additional grounds for review.

       A. Pretrial Motions

       Ingalls first argues that his pretrial motions were not heard. He argues that

the DOL information should have been excluded based on a pretrial motion. But,

at trial, his attorney objected to the DOL information and the trial court sustained

the objection with respect to the officer's identification using the DOL photo. This

argument is therefore moot.

       B. Ineffective Assistance of Counsel

       Ingalls argues that his attorney spent too much time investigating whether

Ingalls was competent to stand trial, and should have devoted more time to

investigating a possible alibi. Counsel's assistance is presumed to be effective.

Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984). To prevail on an ineffective assistance of counsel claim, the appellant must

show (1) deficient performance and (2) resulting prejudice. State v. Turner. 143
Wash. 2d 715, 730, 23 P.3d 499 (2001). A deficient performance falls below an

objective standard of reasonableness based on consideration of all of the

circumstances. State v. Thomas, 109 Wash. 2d 222, 226, 743 P.2d 816 (1987).

       Here, the record shows that the attorney considered the competency

evaluation to be a prudent course of action. When counsel's conduct can be

attributed to legitimate strategy, performance is not deficient. State v. Grier, 171
Wash. 2d 17, 33, 246 P.3d 1260 (2011). Ingalls has not rebutted the presumption

that counsel was effective.



                                         8
No. 73720-1-1/9




       C. Witness Credibility

       Ingalls argues that Trooper Ramey's testimony was not credible.             But,

credibility determinations are for the jury, and we will not disturb them. State v.

Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990).

       D. Sufficiency of the Evidence

       Ingalls challenges the sufficiency of the evidence against him, because the

police never found the Ford Taurus. The test for determining the sufficiency of the

evidence is whether, after viewing the evidence in the light most favorable to the

State, any rational trier of fact could have found guilt beyond a reasonable doubt.

State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). Here, finding the

vehicle was not essential to any of the elements of the crime of attempting to elude

a police vehicle. See RCW 46.61.024(1) ("Any driver of a motor vehicle who

willfully fails or refuses to immediately bring his or her vehicle to a stop and who

drives his or her vehicle in a reckless manner while attempting to elude a pursuing

police vehicle, after being given a visual or audible signal to bring the vehicle to a

stop, shall be guilty of a class C felony."). Evidence was sufficient to convict Ingalls

of attempting to elude a police vehicle under RCW 46.61.024(1).

       E. Vindictive Prosecution

       Ingalls argues that his conviction was the result of vindictive prosecution

due to Ingalls's refusal to accept a plea agreement. Prosecutorial vindictiveness

occurs when the government acts against a defendant in response to the

defendant's prior exercise of constitutional or statutory rights. State v. Korum. 157
Wash. 2d 614, 627, 141 P.3d 13 (2006). A prosecution is "vindictive" only if designed
No. 73720-1-1/10




to penalize a defendant for invoking legally protected rights, jd. A defendant bears

the burden of showing (1) actual vindictiveness, or (2) realistic likelihood of

vindictiveness. Jd,

       Ingalls shows neither form of vindictiveness.        He was charged with a

colorable crime. No evidence in the record before us shows that the prosecutor

had any improper motive. We reject his vindictive prosecution argument.

       F. Right to Fair and Impartial Jury

       Ingalls alleges that the trial court erred by not granting a mistrial when the

court dismissed a juror, because he had moved to an out-of-county address. The

court empaneled 13 jurors in case one had to be excused. After the jury was

empaneled, the court learned that one of the jurors needed to be excused based

on his address. This left twelve jurors. Though the jury was still of sufficient size,

Ingalls moved for a mistrial. The juror was African American. Ingalls argued that

the juror, because of his race, may have a perspective more favorable to him and

that the loss of that juror would be prejudicial. The trial court denied the motion for

a mistrial on the grounds that twelve competent jurors remained.

       We review a trial court's decision to replace a juror with an alternate juror

for abuse of discretion. State v. Wirth. 121 Wash. App. 8, 13, 85 P.3d 922 (2004).

We will overturn such a decision only if it is manifestly unreasonable or based on

untenable grounds or reasons. Id. We also review a denial of a motion for mistrial

for abuse of discretion.   State v. Rodriguez, 146 Wash. 2d 260, 269, 45 P.3d 541

(2002). A trial court's denial of a motion for mistrial will be overturned only when

there is a substantial likelihood that the error prompting the mistrial affected the


                                          10
No. 73720-1-1/11




jury's verdict,    jd. at 269-70.   Jurors may naturally become ill or otherwise

unavailable. To that end, CrR 6.5 explicitly allows the court to seat alternate jurors

so that circumstances such as the instant one need not prompt a new trial. Ingalls

points to nothing in the record that shows that the trial court's decision was

manifestly unreasonable. The trial court did not abuse its discretion in denying the

motion for a mistrial.


       G. Outstanding Motion

       Finally, Ingalls argues that we failed to consider or improperly considered a

motion he filed with this court prior to trial. That motion is not in the record before

us. We will therefore not address it. Bulzomi v. Dep't of Labor & Indus.. 72 Wn.

App. 522, 525, 864 P.2d 996 (1994) ("An insufficient record on appeal precludes

review of the alleged errors.").

       Affirmed.




WE CONCUR:



    IAcAx;^ /\d~a


                                                                                    I




                                                                                c;-


                                                                                a




                                          11